Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a significant search burden to examine Groups I and II (claims 1-10) together.  This is found persuasive. The restriction requirement between Group III claim 11 stands, however the restriction requirement between groups I and II has been withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021.
Claim Interpretation
For the purposes of examination, Claim 1 line 17 is being interpreted as meaning the sum of any and all sub-phases I-V is 1% by volume or less unless otherwise clarified by Applicant during the course of prosecution. 
Claim 8 is being interpreted as meaning the sum of any and all of Fe, Co, and Ni atoms must be in a range of 30 to 3,300 atomic ppm unless otherwise clarified by Applicant during the course of prosecution. 
Claim 9 is being interpreted as meaning the sum of any and all of Fe, Co, and Ni atoms must be in a range of 1,650 atomic ppm or less unless otherwise clarified by Applicant during the course of prosecution.

Claim Objections
Claims 2, 6, and 7 are objected to for containing otherwise allowable subject matter, but being in dependent format. Claims 2, 6, and 7 would be allowable if rewritten in independent format. Appropriate action is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US4828584, hereinafter referred to as Cutler).
Regarding claim 1, Cutler discloses a tungsten carbide phase (see Cutler at Col. 5, lines 1-2, disclosing WC ceramics having greater than 98.5 vol.% WC.); and a sub-phase dispersed in the tungsten carbide phase and including at least one selected from the group consisting of a phase I, a phase II, a phase III, a phase IV, and a phase V, wherein the phase I is a carbide phase containing, as a constituent element, at least one of elements of Group IV, Group V, and Group VI of the periodic table excluding W, (see Cutler at Col. 4, lines 24-42, disclosing grain size 2 and WO3 (i.e., ZrO2, TiO2, NbO, NbO2, Nb2O5, Cr2O3, Ta2O3, etc.). Suitable carbides for controlling grain size must have free energies of formation less than WC (i.e., VC, Cr23C6, ZrC, TiC, Cr3C2, etc.) the phase II is a nitride phase containing, as a constituent element, at least one of elements of Group IV, Group V, and Group VI of the periodic table excluding W, (see Cutler at Col. 4, lines 24-42, disclosing nitrides used as grain growth inhibitors must have free energies of formation less than WN2 and WN (i.e., ZrN, TiN, NbN, VN, CrN, Cr2
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 1, the intended use of the member being for a plasma processing apparatus is not given patentable weight.
Regarding claim 3, Cutler discloses the sub-phase includes at least one selected from the group consisting of the phase I, the phase II, and the phase III, and the constituent element in the phase I, the phase II, and the phase III includes at least one selected from the group consisting of Cr, Ta, V, and Nb (see Cutler at Col. 4, lines 24-42, Suitable carbides for controlling grain size must have free energies of formation less than WC (i.e., VC, Cr23C6, Cr3C2, etc.) and  nitrides used as grain growth inhibitors must have free energies of formation less than WN2 and WN (i.e., NbN, VN, CrN, Cr2N, etc.). 
Regarding claim 4, Cutler discloses the sub-phase includes the phase I, and the member is consisting of the tungsten carbide phase and the carbide phase (see Cutler at Col. 4, lines 24-42, Suitable carbides for controlling grain size must have free energies of formation less than WC (i.e., VC, Cr23C6, Cr3C2
Regarding claim 5, Cutler discloses the sub-phase includes the phase IV, and the member is consisting of the tungsten carbide phase and the carbon phase (see Cutler at Column 5, line 32, disclosing the WC has a free carbon of 0.03%).
Regarding claim 8, Cutler discloses the total content of Fe atoms, Co atoms, and Ni atoms is in a range of 30 to 3,300 atomic ppm (see Cutler at Col. 5, lines 34-35, disclosing the WC composite comprises 0.01 wt.% Co, which correlates to 100ppm Co, 0.01 wt.% Fe, which correlates to 100ppm Fe, and 0.009 wt.% Ni, which correlates with 90ppm Ni. This provides a total content of Fe, Co, and Ni of 100+100+90 = 290ppm, which is within the claimed range).
Regarding claim 9, Cutler discloses a content of each of a Fe atom, a Co atom, and a Ni atom is 1650 atomic ppm or less (see Cutler at Col. 5, lines 34-35, disclosing the WC composite comprises 0.01 wt.% Co, which correlates to 100ppm Co, 0.01 wt.% Fe, which correlates to 100ppm Fe, and 0.009 wt.% Ni, which correlates with 90ppm Ni. This provides a total content of Fe, Co, and Ni of 100+100+90 = 290ppm, which is within the claimed range).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Hwang et al. (KR101849038 with reference to machine translation, hereinafter referred to as Hwang).
Regarding claim 10, while Cutler does not explicitly disclose a plasma processing apparatus, Cutler teaches that ceramics which readily machine titanium 
Hwang is directed to parts for a plasma processing apparatus (see Hwang at the Title from machine translation). Hwang discloses the parts for the plasma apparatus have excellent corrosion resistance to plasma and includes a tungsten carbide layer (see Hwang at the Abstract from the machine translation). Hwang teaches that the tungsten carbide layer has a high corrosion resistance against plasma (see Hwang at the first paragraph of the background of the invention from the machine translation). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the tungsten carbide member disclosed by Cutler as a component in another application as taught by Cutler such as a plasma processes sing apparatus as taught by Hwang with a reasonable expectation of successfully providing a tungsten carbide member with high corrosion resistance against plasma as taught by Hwang. 
Allowable Subject Matter
Claims 2, 6, and 7 contain subject matter which appears to be allowable over the closest prior art and would be allowable if rewritten in independent format. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should be aware of Peterson et al. (US20110111945, hereinafter referred to as Peterson) and Nilsson et al. (US5681783, hereinafter referred to as Nilsson) when drafting a response to this office action.
Peterson is directed to a tungsten carbide material for use in precision glass molding applications having 6.06-6.13 wt. % carbon, 0.20-0.55 wt. % grain growth inhibitor, less than 0.25 wt. % binder, less than 0.6% wt. % impurities, and balance being tungsten (see Peterson at the Abstract).
Nilsson is directed to tungsten carbides which include Cobalt from between 0.11 and 0.14 wt% (see Nilsson at Table 2, Examples 17-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731